Motion, insofar as it seeks leave to appeal from so much of the order of the Appellate Division as denied movant’s application to be substituted as a party, dismissed upon the ground that that portion of the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution.
Motion, insofar as it seeks leave to appeal from so much of the order of the Appellate Division as granted petitioner’s motion to dismiss respondent Effler’s appeal, dismissed upon the ground that movant is not a party to that proceeding.